ORDER
PER CURIAM.
Charles Sanders appeals his convictions for second-degree murder, Section 565.021, R.S.Mo.2000, and armed criminal action, Section 571.015. He contends the trial court abused its discretion in failing to grant a mistrial after an “outburst” by one of the State’s witnesses. We affirm the conviction because the trial court took prompt action to resolve the disruption and no prejudice has been shown. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would serve no jurisprudential purpose.
Affirmed. Rule 30.25(b).